DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:
In claim 1, the following typos should be made: In line 22, ‘the’ should be ‘a’; in line 23, ‘the’ should be removed; and in line 26, ‘instruments’ should be ‘one or more tools’.
In claim 10, line 20, ‘instruments’ should be ‘one or more instruments’.
In claim 17, it appears ‘a processor’ should be ‘said processing device’ as it appears it is the same device that is introduced in claim 10 that performs the processing into a 3D image.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-8 be found allowable, claims 10-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In particular, the elements in the body of the claim are substantially identical and the preamble of claim 10 referring to an “improvement” does not change what is set forth as the invention. Further, the “real-time” term used in claim 10 is also considered to be implied in claim 1 due to the ‘continuous’ and ‘continuously’ terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urquhart et al (US Pub 2005/0049486 -cited by applicant).
Re claims 1, 10: Urquhart discloses a surgical system for undertaking cranial surgery on an anatomical feature of a patient’s brain comprising:
one or more imaging machines [0049; see the CT or MRI imagers];
a processing device and associated memory therefor, which device runs under the control of an application program resident in said memory and which device has a device input connected to machine outputs of said machines [0044, 0081; see the computer workstation 34 that is known to include a memory and see the programmable features];
a display having a display input connected to a processing device output of said processing device [0044; see display 36];
an atlas comprised of anatomical structural data of said brain, said atlas being stored in said memory [0049, 0056; see the atlas map or the pre- or intra-operative image];
a tracking camera having a camera output connected to said device input [0067; see the optical tracker which is a tracking camera]; 
an ultrasound machine having an ultrasound output connected to said display input [0049; see the ultrasound imager that generates ultrasound images for the display] and adapted to generate a continuous stream of images, wherein the application program juxtaposes the atlas with the stream of images [0039; wherein a preoperative MRI (considered as an atlas) is juxtaposed with a “series of CT scans” and when the CT scans are provided as intraoperative US images disclosed at 0049, the atlas is juxtaposed with a continuous stream/series of real-time images; alternatively, see 0056; wherein an atlas is updated over time and juxtaposed onto “preacquired images” which are provided as US images at 0049, thereby corresponding to a continuous stream of images]; and
a robot having a movable arm with an end effector, the end effector capable of receiving one or more surgical tools [Fig 11, 0079, 0082-0084, 0094; see the end effector 124 that is capable of receiving surgical tools such as lead 70 or other instrument and that is coupled to a movable arm 50; the workstation uses EM sensors 68 to determine where to position the effector to have a trajectory to reach the target 114, wherein the x, y, and z stages that position the arc are robotically-controlled via stepper motors; also, the tool holder 124 is said to be motorized/robotic with a stepper motor to drive the surgical tool 70 into the brain through an inserter or cannula],
whereby a comparison of said stream of images juxtaposed on said display with said atlas displayed thereon provides for determination of deformation of said brain during said surgery as a measure of brain shift which can be applied by said robot to move the robotic arm and end effector to control targeting accurately structures of said brain during said surgery by the tools in the end effecotr [0049, 0056, 0079, 0094; see the atlas map superimposed on the pre-acquired ultrasound images].
Re claims 2-5, 11-14: The one or more of said imaging machines are three dimensional MRI or CT imaging machines that output MRI or CT images [0049; see the 3D imaging with MRI or CT to provide the MRI or CT images]. Further, the ultrasound machine includes a tracking array tracked by camera and images are registered with the stored atlas [0060, 0067; see the tracking systems that utilize an optical tracker (i.e. a camera) and wherein the tracking system is “incorporated into the imaging system 12, which again can include…any appropriate imaging device used for preoperative and/or real-time intraoperative imaging” including a US machine at 0049; further, the images are registered as described above re: claims 1 and 10 regarding the juxtaposing of the US images and atlas].
Re claims 6-8, 15-17: The ultrasound machine is a 2D that processes data into a 3D image or 3D machine [0049; see the 2D ultrasound imaging or the 3D imaging, which is known to generate a 3D image by piecing together various 2D images].

Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that Urquhart fails to disclose to mention a robot having a movable arm with an end effector that can receive surgical instruments and that the arm can move the precise area of the targeted anatomy via receiving information of the ultrasound output. Respectfully, the Examiner disagrees. Urquhart discloses the features of the robot with movable arm and end effector as set forth in the rejection of claims 1 and 10 above, given broadest reasonable interpretation. While manual adjusted is discussed in the reference, it is the disclosure of the robotic adjustment via stepper motors that is relied upon (see Fig 11 showing the tool in an end effector along with a movable arm of the robot). Paragraph [0049] recites that ultrasound imaging may be used for either preoperative and/or intraoperative imaging. Therefore, the ultrasound images are juxtaposed with the atlas or, alternatively, with preoperative MRI images (considered as the atlas) and in each case provide the system with information to align the position of the tool with the target [0079, 0094].
The 112 rejections have been withdrawn due to amendments. The statutory double patenting rejection is also maintained and has not been addressed by Applicant.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793